


117 S209 IS: Emergency Assistance for Rural Water Systems Act of 2021
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 209
IN THE SENATE OF THE UNITED STATES

February 3, 2021
Mrs. Shaheen (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry

A BILL
To provide for assistance to rural water, wastewater, and waste disposal systems affected by the COVID–19 pandemic, and for other purposes.


1.Short titleThis Act may be cited as the Emergency Assistance for Rural Water Systems Act of 2021. 2.Emergency assistance for rural water systems (a)DefinitionsIn this section:
(1)Eligible entityThe term eligible entity means a rural water, wastewater, or waste disposal facility with respect to which assistance may be provided under a water, wastewater, or waste disposal program under section 306(a), 306A, 306C, or 306D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a), 1926a, 1926c, 1926d). (2)SecretaryThe term Secretary means the Secretary of Agriculture.
(b)Emergency assistanceThe Secretary may— (1)provide a grant, a zero percent interest loan, or a 1 percent interest loan to, forgive principal or interest or modify any term or condition of an outstanding loan made to, or refinance part or all of any other loan (if the purpose of the loan is an eligible purpose under section 306(a)(1) or 306C of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(1), 1926c)) made to, an eligible entity; or
(2)reduce or eliminate any fee that is or would otherwise be required to be paid under section 306(a)(1) of that Act (7 U.S.C. 1926(a)(1)) with respect to a loan guarantee provided to an eligible entity, on the condition that the eligible entity receives the benefit resulting from the reduction or elimination of the fee. (c)Level of assistanceThe Secretary may provide assistance to an eligible entity under subsection (b) as the Secretary determines is necessary—
(1)to ensure that the eligible entity has the necessary resources to maintain public health, safety, or order; (2)to address financial hardships of the eligible entity due to the COVID–19 public health emergency; or
(3)to promote the financial stability of the eligible entity. (d)Use of assistanceAn eligible entity to which assistance is provided under subsection (b) may use the assistance—
(1)for any purpose for which the eligible entity is eligible for assistance under the relevant provision of law referred to in subsection (a)(1); or (2)for any direct operational expenses incurred by the eligible entity, as determined by the Secretary.
(e)Appropriation
(1)In generalOut of any amounts in the Treasury not otherwise appropriated, there is appropriated to the Secretary $1,000,000,000 to carry out this section. (2)Reservation for administrative expensesThe Secretary shall reserve 3 percent of the amount appropriated by paragraph (1) for administrative expenses incurred by the Secretary in carrying out this section.
(3)AvailabilityThe amount appropriated by paragraph (1) shall remain available through December 31, 2022.  